DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.

Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive. In particular, the applicant argues that Park does not disclose determine geographical bounds as is claimed by the claimed invention, asserting that the prior art is instead indication areas including the current position. However, it is unclear what is intended by the claimed “geographical bounds” which the applicant is arguing since in the claim they are merely “geographical bounds of the video frames from the geo-reference data” which is considering a video frames geographical bounds from geo-reference data. This to the examiner means that the video frame merely has determined geographical bounds associated with it, where the geographical bounds are themselves related to geo-referencing data. Through this understanding, the examiner still considers Park to disclose the claimed determined geographical bounds, as it still directs to, for the frame, the indication of point data A or even road network data C related to the frame, ¶58 and Fig. 9. This means that there is a determined set of geographical bounds of geo-reference data corresponding to the frame. Furthermore, the “background . 
The applicant then argues Park does not teach “associating, with one or more computer processors, geographic position data and orientation data of the one or more video capture devices with each video frame”. However, It should be pointed out Park was not relied upon to teach this limitation, and instead Doneker was relied to teach the limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,4,6,7,11,13,14,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Dey; Sean (US 20090245581 A1)
Regarding claim 1, Doneker teaches,
A method, (title, “method for collecting environmental monitoring data”) comprising the steps of: 
capturing two or more video frames of a geographic area (¶34 and Fig. 1, “visible light camera 108 may be structured to capture and transmit visible light images of the region of interest (e.g., the mixing zone 120 of FIG. 1)”) with one or more video capture devices, (¶30, Fig.2-108,210, “a camera 108”) the video frames having pixels; (¶34, “visible light camera 108 may preferably be a 3-megapixel video camera or still shot camera”)
associating, with one or more computer processors, (¶36, “digital compass 250” and “GPS 220 may be coupled to the microcontroller using serial connections”) geographic position data and orientation data of the one or more video capture devices with the two or more video frame; (¶38, “both the GPS 330 and the GPS 220 are used in conjunction or separately to geo-reference or geo-rectify image data” and “digital compass 250 may provide data to the microcontroller 215 to stabilize the cameras 108”)
analyzing, with the one or more computer processors, (¶45 and Fig. 3-310, “portable computer 310 including a viewer 320”) the geographic position data and orientation data and the video frames (¶45, “viewer 320” that may “analyze a plurality of frame pairs” and to “geo-rectify or geo-reference the visible light image 510 and the thermographic image 520 responsive to the latitude measurement and the longitude measurement” of the “GPS 220”) generate geo-referencing data for pixels of the video frames, (¶45 and 26, “analysis 530 of the information 135 (of FIG. 1) received from the aerial remote sensing platform 100 (of FIG. 1) including each of the plurality of frame pairs (e.g., 510 and 520)” such that “information 135 may include the environmental monitoring data  gathered by a laser range finder 160l”) 
	But does not explicitly teach, 
wherein the geo-referencing data comprises geographic locations of pixels of the video frames;
determining, with the one or more computer processors, geographical bounds of the video frame from the geo-referencing data;
receiving, by the one or more computer processors, one or more layers of geographic information system (GIS) data using the determined geographical bounds of the video frame; 
determining, with the one or more computer processors, overlay position of the geographic information system (GIS) data on the video frames in real time based at least in part on the geo-referencing data; 

assembling the video frames into a full motion video series; and 
enabling display of the full motion video series in real-time with the overlaid GID data.
	However, Park teaches additionally 
wherein the geo-referencing data comprises geographic locations of pixels of the video frames; (¶58 and Fig. 9-data A, “graphic data A for indicating point data corresponding to an indication of an area” which relates to “background data B1 that is an aerial photograph corresponding to the indication area”)
determining, with the one or more computer processors, (¶65,Fig.8-810, “controller 210 calculates an indication area including the current”) geographical bounds of the video frame from the geo-referencing data; (¶65, “indication area may be an area including a predetermined distance from the current position”)
receiving, by the one or more computer processors, (¶66, “controller 210”) one or more layers of geographic information system (GIS) data (¶57-62, “graphic data A for indicating point data corresponding to an indication area” or “road network data C”) using the determined geographical bounds of the video frame; (¶66,and Fig.8-816 and 818, step 816 which “extracts geographic data corresponding to the indication area” which includes step 818 that “searches for an index of map data corresponding to the indication area and loads compressed map data”)
overlaying, with the one or more computer processors, (¶67, “controller 210”) at least a portion of the geographic information system (GIS) data on the video frames based on (¶67, “controller 210 overlaps the restored map data and background data, and graphic data for indicating point data”) 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park which will overlay graphic data over a background data. This using this method from Park allows for quick readjustment of a map image. 
	Bu does not explicitly teach, 
determining, with the one or more computer processors, overlay position of the geographic information system (GIS) data on the video frames in real time based at least in part on the geo-referencing data;
assembling the video frames into a full motion video series; and 
enabling display of the full motion video series in real-time with the overlaid GIS data.
	However, Dey teaches, 
determining, with the one or more computer processors, (¶17 and Fig. 1-14, “onboard computer 14 which, as noted, is interlinked with the CCD camera 12 that will capture a continuous video record of high resolution video images of the surveyed transmission line path”) overlay position of the geographic information system (GIS) data on the video frames in real time based at least in part on the geo-referencing data; (¶20, “seamless integration and synchronization of the continuous real-time digital video data image stream from the CCD camera 12 with the remote gas leak detection assembly 13 and the GPS navigation location data overlay”)
assembling the video frames into a full motion video series; (¶26 and 27, “flight data enhanced video 29” which is “encoded with acquisition time and GPS positioning location stamps in systematic review” such as a “location data overlay”) and 
(¶27 and 20, “Video review by the independent reviewer” is based on the “video record 29 which is encoded with acquisition time and GPS positioning location stamps” as location data overlay) 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey which synchronizes video data with a GPS data overlay. This provides quick and accurate information to aid in quick review on potential incidences. 

Regarding claim 4, Doneker with Park with Dey teach the limitation of claim 1,
	Doneker teaches additionally, 
one or more of the video capture devices are secured to a moving platform (¶30 and Fig. 2-108,210, “aerial remote sensing platform 100 may include a camera 108, a camera 210”)

Regarding claim 6, Doneker with Park with Dey teach the limitation of claim 1,
	Doneker teaches additionally, 
utilizing interior geometry calibration data of the one or more video frame capture devices. (¶31, “digital compass 250 may be structured to measure a pitch, a yaw, a heading, and a roll of the aerial remote sensing platform 100” which is used to “stabilize the cameras 108 and 210 using the servo motors 234 and 245”)

Regarding claim 7, Doneker with Park with Dey teach the limitation of claim 1,	
Dey teaches additionally, 
(¶21, combining “visual imaging via the CCD camera 12 of the transmission line from the airborne survey platform with the interface GPS navigation point”) and wherein the method further comprises storing the composite video frames in real-time. (¶18 and 20, “digital video image data is stored directly to a data storage disk 14A” which is of “real-time digital video data image stream from the CCD camera 12” that is seamlessly integrated and synchronized with “GPS navigation location data overlay”)
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey which synchronizes video data with a GPS data overlay. This provides quick and accurate information to aid in quick review on potential incidences. 

Regarding claim 11, Doneker with Park with Dey teach the limitation of claim 1,
	Park teaches additionally, 
displaying video frames with the overlaid GIS data. (¶42, controller 210 “displays a map image indicating a route between the current position and a predetermined position on a display 222”)
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey which will overlay graphic data over a background data. This using this method from Park allows for quick readjustment of a map image.

Regarding claim 13, Doneker with Park with Dey teach the limitation of claim 1,

overlay position includes one or more video frame pixel row and one or more video frame pixel column. (¶58 and Fig. 9, “a map image overlaps graphic data A for indicating point data corresponding to an indication area” which is depicted in fig. 9 as including multiple points which overlay the same area of the corresponding “aerial photograph corresponding to the indication area”)
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey which will overlay graphic data over a background data. This using this method from Park allows for quick readjustment of a map image.

Regarding claim 14, it is a method claim similar to method claim 6, dependent on claim 1, 
	Doneker teaches additionally, 
receiving, with a computer system, (¶37,38,Fig.3-310, “portable computer 310”) a series of video frames having pixels of a geographic area captured by one or more camera from a moving platform, (¶37, “round base station 110 may include a portable computer 310 including a viewer 320 configured to analyze a plurality of frame pairs”) 34geographic position data and orientation data of the one or more camera, (¶38, “transmit the latitude measurement and the longitude measurement to the portable computer 310”) and interior geometry calibration data for the one or more camera; (¶31,38, Fig. 3-310,110, “digital compass 250 may be structured to measure a pitch, a yaw, a heading, and a roll of the aerial remote sensing platform 100” which may then be provided to “the ground base station 110” which has the “computer device 310”)
(¶37, and Fig. 3-310, “portable computer 310 including a viewer 320 configured to analyze a plurality of frame pairs”)
	Refer to claim 6 and claim 1 to reach the rest of the rejection of claim 14. 

Regarding claim 15, dependent on claim 14, it is the method claim similar to claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 15. 

Claim 2,3,8,16 rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Dey; Sean (US 20090245581 A1) in view of Dvir et al. (US 20080211908 A1).
Regarding claim 2, Doneker with Park with Dey teaches the limitations of claim 1.
But does not teach the following limitation of claim 2,
However, Dvir teaches additionally,
wherein the one or more video frames includes one or more series of video frames. (motion correlated images is possible simply by "stacking". i.e. summing up of a series of consecutive N frames having a given threshold derived value)[¶35]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey in view of Dvir to create a process which uses multiple processors, multiple cameras, GIS data and image stacking. The reason for this configuration is that the system is then able to compensate for the motion of the vehicle, giving better adjustment for movement.  


But does not teach the following limitation of claim 3,
However, Dvir teaches additionally,
wherein the one or more video frames is captured at a full- motion video frame rate. (algorithm for achieving the goal of displaying an image representing the motion of objects)[¶27]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey in view of Dvir to create a process which uses multiple processors, multiple cameras, GIS data and image stacking. The reason for this configuration is that the system is then able to display the motion of an object through the view of the imaged area

Regarding claim 8, Doneker with Park with Dey teach the limitations of claim 7.
But does not teach the following limitation of claim 8,
However, Dvir teaches additionally,
further comprising the steps of assembling the video frames into a full motion video series. (an algorithm for achieving the goal of displaying an image representing the motion of objects)[¶27]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey in view of Dvir to create a process which uses multiple processors, multiple cameras, GIS data and image stacking. The reason for this configuration is that the system is then able to compensate for the motion of the vehicle, giving better adjustment for movement. 

Regarding claim 16, dependent on claim 15, it is the method claim similar to claim 8, dependent on claim 7. Refer to the rejection of claim 8 to teach the limitations of claim 16

Claim 5,18 rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Dey; Sean (US 20090245581 A1) in view of Dorfman et al. (US 20070043504 A1).
Regarding claim 5, Doneker with Park with Dey teach the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 5,
However, Dorfman teaches additionally,
geo-referencing data includes the step of calculating an offset of a first video frame relative to a second video frame, and using the offset to generate the geo-referencing data for at least one of the first and second video frames. (a standard offset (e.g. distance A) may be used to calculate the longitude/latitude coordinates of the objects being imaged)
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey in view of Dorfman et al. to create a process which uses an offset to adjust the referencing of the coordinates. The reason for this is to accurately offset the geographic data to account for camera placement with respect to the range finder.

Regarding claim 18, dependent on claim 14, it is the method claim similar to claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 18. 

Claim 9,17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Dey; Sean (US 20090245581 A1) in view of Shiri et al. (US 20080183030 A1).
Regarding claim 9, Doneker with Park with Dey teach the limitation of claim 7,
	But does not explicitly teach the additional limitation of claim 9,
	However, Shiri teaches additionally, 
wherein the composite video frames are stored over the video frames. (processes images by replacing impaired image frame with virtual image to create composite image)[¶68]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey in view of further in view of Shiri to create a process which will create a composite image fed. The reason for this is so the information can be relayed over a network more effectively. 

Regarding claim 17, dependent on claim 15, it is the method claim similar to claim 9, dependent on claim 7. Refer to the rejection of claim 9 to teach the limitations of claim 17.

Claim 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Dey; Sean (US 20090245581 A1) in view of Wogsberg, Eric (US 20050195206 A1).
Regarding claim 10, Doneker with Park with Dey teach the limitation of claim 7,
	But does not explicitly teach the additional limitation of claim 10,
	However, Shiri teaches additionally, 
 (one frame buffer designated to store representation of most recent completely-received frame and another frame buffer containing earlier complete frame which is being incorporated into the composite display)[¶7]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey in view of further in view of Wogsberg to create a process which will save both newly received frames and complete frames in separate portions of the memory. The reason for this is to be able to stabilize multiple incoming motion video signals independently and concurrently.

Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Dey; Sean (US 20090245581 A1) further in view of Murphy (US 20050083415 A1).
Regarding claim 12, Doneker with Park with Dey teach the limitation of claim 1,
	Park teaches additionally, 
video frames with the overlaid GIS data (¶58 and Fig. 9, “a map image overlaps graphic data A for indicating point data corresponding to an indication area, background data B1 that is an aerial photograph corresponding to the indication area, and road network data C corresponding to the indication area”)
	But does not explicitly teach the additional limitation of claim 12,
However Murphy teaches additionally,
(image processing electronics and software for preparing the image stream for either internet streaming or archiving to a local storage device as a computer disk that allows for high data rate video streaming to internet users)[¶27]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey further in view of Murphy to allow for communication over the internet. The reason for this is that the system can then store the information remotely or stream images.

Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Dey; Sean (US 20090245581 A1) in view of Schultz et al. (US 20080204570)
Regarding claim 19, it is the computer system claim similar to method claim 6, dependent on claim 1,
	Doneker teaches additionally, 
A computer system, (¶52, “suitable system including at least one machine”) comprising:
one or more processors; (¶52, “the system” includes “attached processors”) and 
one or more non-transitory memory (¶52, “the system” including “memory, e.g., random access memory (RAM), read-only memory (ROM)”) storing processor executable code, (¶54, “data including functions, procedures, data structures, application programs, etc. which when accessed by a machine” which the data is stored in “ results in the machine volatile and/or non-volatile memory, e.g., RAM, ROM, etc., or in other storage devices and their associated storage media, including hard-drives, floppy-disks, optical storage, tapes, flash memory, memory sticks, digital video disks, biological storage, etc.”) the one or more non-transitory memory (¶52, “system may include a portable computer, which may have a system bus to which is attached processors, memory”)
	But does not explicitly teach, 
one or more non-transitory memory storing interior geometry calibration data for one or more cameras,
	However, Schultz teaches additionally, 
one or more non-transitory memory storing interior geometry calibration data for one or more cameras, (¶52 and 53, compare e(t) (event signal sent to the monitoring system 16a which monitors the position of the moving platform) with E(t) for calibration, diagnostic or feedback purposes to make sure that the time sync signal is correct)
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey in view of in view of Schultz to create an imaging process which can also utilize a calibration method and overlay data on to onto the displayed image. The reason for this is to have a video stream capable of real-time video streaming, calibration of the image capturing devices, and display supplemental information of the imaged situation to enhance the operator's decision making and understanding of the situation shown, and assuring the image is accurate to the time it was taken.
Refer to claim 6 and claim 1 to reach the rest of the rejection of claim 19.

Claim 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Dey; Sean (US 20090245581 A1) in view of McKeown, Donald M. et al. (US 20050253928 A1)

	But does not explicitly teach the additional limitation of claim 21,
	However, McKeown teaches additionally, 
geo-referencing data includes calculating an offset of a first video frame relative to a second video frame of the video frames, (¶31, “relative offsets and rotations are determined from this image set” for image data in a “frame to frame registration”) and using the offset to generate the geo-referencing data for at least one of the first and second video frames. (¶30, “performs geo-referencing and registration on the corrected and calibrated image data” which the images are based on the “frame to frame registration” with known “relative offsets and rotations” for the image set)
	It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the modeling of Doneker with the map generation of Park with the video data synchronization of Dey with the offset information of McKeown which are related to the image registration process. The combination indicates defined positions for each image from frame to frame while knowing a geo-reference calibration to the image data to create fully corrected image data for each frame. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483